Citation Nr: 0620483	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970 and died in December 1993.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In February 2006, the appellant testified during a hearing at 
the RO before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in December 1993 at the age of 42.  The 
immediate cause of the veteran's death was sepsis due to 
pneumonia.  Another significant condition contributing to the 
veteran's death but unrelated to the cause given was 
cirrhosis of the liver.  At the time of the veteran's death, 
service connection was in effect for residuals of a right 
ankle sprain, left ear hearing loss, and a left calf scar, 
all evaluated as non-compensably disabling.  In July 2004, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) for the purposes of accrued benefits, 
evaluated as 100 percent disabling, effective from February 
1992, the date the veteran's claim was received.

In her written and oral statements in support of her claim, 
the appellant maintains that the veteran's service-connected 
PTSD caused him to self-medicate with alcohol that caused the 
cirrhosis that contributed to his death.  She maintains that 
he received regular psychiatric treatment at the VA medical 
facility in San Francisco at Fort Miley since 1987 when she 
met him that included taking prescribed medication for 
alcoholism (see transcript, page 11).  The appellant 
testified that a physician in the hospital in which the 
veteran died told her that the veteran's alcohol use caused 
his liver problem.  She said his drinking worsened in later 
years as he got older.

Evidence in the file indicates that the veteran was treated 
at the VA medical center (VAMC) in North Chicago for heroin 
addiction in October 1975, drug addiction from December 1977 
to February 1978, and drug abuse in February and from August 
to November 1978.  He was treated for alcohol abuse at that 
facility from October 1981 to January 1982.  A November 1981 
counseling psychology record reflects chronic alcoholism.  VA 
hospitalized the veteran from February to March 1987 when 
discharge diagnoses included alcohol rehabilitation, alcohol 
dependency, continuous, and alcoholic liver disease, by 
laboratory tests, improving sobriety.

Further evidence in the file includes records from the Vet 
Center in San Francisco, dated from December 1986 to March 
1992, that include several references to the veteran self-
medicating with alcohol, including in November 1990, when he 
was noted to have PTSD symptoms and that drinking was his 
only way of coping; in November 1991, when self medicating 
was noted; and, in March 1992, when it was noted that he used 
alcohol to self medicate.  

As well, VA medical records indicate that in November 1991, 
alcoholic hepatitis was noted with a need to rule out 
cirrhosis.  A December 1991 VA discharge summary indicates 
that VA hospitalized the veteran for treatment of alcohol 
dependence and a "continuing question of alcoholic hepatitis 
(documented in the chart)".  This medical record reflects 
the veteran's history of alcohol abuse essentially starting 
when he was 20 years old, for which Antabuse was prescribed 
and then discontinued due to his liver problems.  The record 
also reflects the veteran's history of treatment for 
substance abuse at the VA medical center (VAMC) in North 
Chicago in 1976 and 1977 (drug abuse) and in 1980 and 1983 
for alcohol problems.  The discharge diagnoses in 1991 
included alcohol dependence and PTSD.  When hospitalized by 
VA in May 1992, the veteran's medical problems included 
hemoptysis, alcoholic liver disease, and alcohol abuse. 

VA outpatient psychiatric (Mental Hygiene Clinic) records are 
not in the claims file.  The Board of Veterans' Appeals 
(Board) believes it would be helpful to obtain them.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

The appellant claims that the veteran had PTSD as the result 
of service and abused alcohol as a consequence of his 
service-connected PTSD.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101- 508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2005).

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) held that a 
veteran can receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.

The Allen decision explicitly overruled prior decisions on 
this subject from the United States Court of Appeals for 
Veterans Claims (Court), including in particular Barela v. 
West, 11 Vet. App. 280 (1998).  The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99.

In Allen, the Federal Circuit held that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.

In other words, 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.

In light of the veteran's medical records above, and in the 
interest of due process, the Board is of the opinion that 
further development is warranted, prior to consideration of 
the appellant's claim.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 
and Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the appellant with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that informs her that a disability 
rating and an effective date for the award of 
benefits will be assigned if service connection 
for the cause of the veteran's death is awarded, 
and also includes an explanation as to the type 
of evidence that is needed to establish both a 
disability rating and an effective date.  See 
Dingess, supra.

2.	The RO should obtain all medical records 
regarding the veteran's treatment, including all 
in and out patient psychiatric and liver 
treatment, at the VAMCs in San Francisco at Fort 
Miley and Palo Alto, for the period from 1987 to 
1993 that are not already of record in the 
files. 

3.	In conjunction with the foregoing, the RO should 
invite the appellant to submit or identify any 
additional medical evidence in support of her 
claim.  Based upon her response, the RO should 
obtain copies of any pertinent treatment records 
from identified source(s).  Thereafter, any 
additional medical evidence submitted or 
obtained should be associated with the claims 
folder.

4.	 The RO should then refer the veteran's claims 
file, to an appropriate medical doctor who is 
qualified to render an opinion with respect to 
the medical question on remand, preferably (if 
feasible) a psychiatrist with a specialty in 
PTSD.  The physician is requested to review the 
evidence of record, including the veteran's 
service medical records, together with his VA 
and Vet Center medical records.  Based upon a 
review of the entire record:

a.	the physician is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e. at least a 50-50 
probability) that an etiological 
relationship exits between the veteran's 
cirrhosis of the liver (noted on his death 
certificate) and alcohol abuse, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b.	If the reviewing physician determines that 
the veteran had cirrhosis of the liver due 
to alcohol abuse, the physician is 
requested to offer an opinion as to what 
caused the veteran's alcohol abuse, 
including an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50-50-probability) that an etiological 
relationship exists between the veteran's 
service-connected PTSD and alcohol abuse 
(identified in the December 1991 VA 
discharge summary noting alcoholic 
hepatitis and the May 1992 VA medical 
record report noting alcoholic liver 
disease), or whether such an etiology or 
relationship is less than likely (i.e., 
less than a 50-50 probability).  

c.	The physician is further requested to offer 
an opinion as to whether it is at least as 
likely as not that cirrhosis of the liver 
due to alcohol abuse due to PTSD either 
caused or contributed substantially or 
materially to the cause of the veteran's 
death.  In rendering an opinion, the 
physician is specifically requested to 
address the question of whether the 
veteran's service-connected PTSD caused him 
to self medicate with alcohol.

d.	A rationale should be provided for all 
opinions expressed. If the physician is 
unable to give an opinion with respect to 
the questions presented, an explanation at 
to why should be provided.

5.	Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  
If the benefits sought on appeal remain denied, 
the appellant and her representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal since 
the July 2004 statement of the case.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


